Citation Nr: 1716082	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for low back strain with arthritis of the lumbar spine and degenerative disc disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty in the United Stated Air Force from June 1965 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the Board denied the Veteran's claim for an increased rating for a lumbar spine disability, and remanded several issues (entitlement to a separate rating for radiculopathy of the bilateral lower extremities and for erectile dysfunction, both as secondary to the service-connected back disability and entitlement to a TDIU rating prior to December 8, 2009) for additional development. The remanded claims are still under development and are not yet ready for Board review. 

The Veteran timely appealed the denial of the increased rating for a lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's April 2015 decision.  When this case was most recently before the Board in August 2016, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

The Veteran's lower back disability shows forward flexion to at least 65 degrees, and total range of motion to at least 170 degrees.




CONCLUSION OF LAW

An increased rating greater than 10 percent for a lower back disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, VA provided adequate notice in a letter sent to the Veteran in June 2007.
VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations in December 2016.  The resulting reports describe the Veteran's lower back disability, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the analysis section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board further finds that there has been substantial compliance with the directives from the Board's August 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the remand, the RO arranged for the Veteran to undergo a VA examination for his lower back disability in December 2016.  Additionally, recent VA treatment records have been associated with the Veteran's electronic record.  Accordingly, the requirements of the remands were ultimately accomplished and their instructions were substantially complied with.  Id.


II. Increased Rating - Lower Back Disability

A.  Legal Criteria

The Veteran contends that he is entitled to an increased rating in excess of 10 percent for his service-connected lower back disability due to his current symptoms of limitation of motion and pain on movement.

Several rules govern the Board in making determinations on claims.  Only the most salient evidence must be discussed even though all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6 (2016).  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2  (2016).

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  Different ratings may be assigned for different periods of time, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59 (2016).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2016).  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has rated the Veteran's spine as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243. Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes (IVDS Formula), whichever results in the higher rating.

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion is greater than 60 degrees but not greater than 85 degrees, combined range of motion is greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  A 40 percent rating is warranted when forward flexion is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

Normal range of thoracolumbar motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees otherwise for a total of 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), Plate V (2016).  A separate rating is to be assigned under the appropriate Diagnostic Codes for each associated objective neurologic abnormality.  That includes, but is not limited to, bowel impairment or bladder impairment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

If, on the other hand, the condition is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), incapacitating episodes are the paramount consideration.  An incapacitating episode is a period of acute signs and symptoms that requires treatment and bed rest prescribed by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1) (2016).  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent rating under the IVDS Formula.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A total duration of at least four weeks but less than six weeks results in a rating of 40 percent, while the maximum 60 percent rating is awarded when incapacitating episodes last at least six weeks.  38 C.F.R. § 4.71a, IVDS Formula (2016).  

B.  Factual Background

In October 1993, the Veteran was awarded service connection for low back strain with arthritis of the lumbar spine and degenerative disc disease.

The Veteran had a VA examination in June 2007.  He reported intermittent pain that improved with Motrin and Darvocet and said he performed physical therapy stretching exercises.  He had occasional numbness and tingling into the left leg and to a lesser extent, the right leg.  He wore a brace when participating in activities such as yard work.  Pain occasionally woke him from his sleep.  He reported working as a teacher, which required standing, sitting, and walking on a regular basis.  He stated that if he was in any one position for any length of time, his back would aggravate him.  The Veteran reported having flare-ups once or twice per week that would last 8 to 12 hours.  He denied bowel and bladder problems but noted frequent need for Viagra as he had difficulty with erections.  His condition prevented him from participating in sports.

On examination, forward flexion of the spine was to 80 degrees, with pain and stiffness at the endpoints, but no fatigue or incoordination.  Extension measured to 20 degrees, with pain at the endpoints but no fatigue or incoordination.  Lateral flexion was to 15 degrees bilaterally, with no increased pain or fatigue.  Lateral rotation was to 25 degrees bilaterally, with no increased pain or fatigue.  Deep tendon reflexes were trace at the knees and absent in both ankles.  Sensation was intact throughout and motor function was 5/5 in the lower extremities.  He had some mild tenderness to palpation at the L5 area bilaterally without any spasms.  X-rays showed osteophytes at L1, L2, and L3.  The diagnosis was degenerative disc disease and degenerative arthrosis of the lumbar spine.

The Veteran submitted a statement in June 2007 indicating that his low back pain had been an issue during and since service.  He said he took medication and tried to exercise to relieve the pain.  He did not carry a wallet in his back pocket and could not sit for extended periods of time.  At work, he stood, which rendered him exhausted by the end of his workday with low back, knee, and ankle pain.  Despite his attempts to alleviate pain with exercise, he stated that his low back pain increased in 2006.  At that time, his pain increased significantly and resulted in numbness and tingling in his legs.  He stated that an MRI revealed several herniated discs.  He had to reduce his participation in exercise due to low back pain with numbness and tingling in his legs.

In a statement dated March 2009, which was accepted as his substantive appeal in lieu of the VA Form 9, the Veteran stated that his back condition deteriorated to the point that he could no longer stand or sit for any period of time, and that as a consequence, he retired from employment at the end of the 2009 contract commitment.

March and May 2009 treatment records indicated that the Veteran complained of low back pain that was sharp and shooting and that was aggravated with movement and when lying down.  He reported radiation of pain to the thighs and toes, bilaterally; tingling; and numbness.  The provider observed restricted range of motion and painful movement.  

The Veteran was given an MRI of the spine in May 2009.  The impression was mild retrolisthesis of L1 and L2; mild broad-based disc protrusion at L1-2, L3-4, and L4-5; bilateral facet arthrosis; and mild bilateral neural foraminal narrowing.  

The Veteran underwent a VA examination in July 2009.  The examiner reviewed the claims file and noted that the Veteran had had chronic back pain on and off for many years with occasional numbness and tingling into the left leg and to a lesser extent, the right leg.  He continued to take medications and stretch on a regular basis to alleviate pain.  The examiner noted that the MRIs of the spine conducted in 2006 and 2009 both showed multilevel degenerative disc disease and multilevel bulging discs.  The Veteran reported that he retired from teaching due to limitations walking, standing, and sitting.  He was also limited with bending and lifting.  The Veteran stated that his condition had become progressively worse.  The Veteran reported a history of erectile dysfunction, numbness, paresthesias, and leg or foot weakness, which the examiner indicated were symptoms related to the spine disability.  The examination report also indicates a history of decreased motion, stiffness, spasms, and pain.  The pain was located across the lower back and was described as dull and aching, moderate in degree, which lasted hours each day.  Pain radiated to the hips and thighs.  The radiating pain was described as sharp. Flare-ups were described as mild, weekly events that lasted hours.  Flare-ups occurred with walking and standing and caused mild functional impairment.  The examiner did not find incapacitating episodes and said the Veteran could walk a quarter mile.

On examination, the Veteran's spine exhibited lumbar flattening, spasms, and tenderness.  The spasms and tenderness did not cause an abnormal gait or abnormal spinal contour.  Muscle tone and motor testing was normal.  Sensory and reflex testing was normal.  The Veteran's forward flexion measured to 80 degrees; extension to 30 degrees; lateral flexion to 20 degrees, bilaterally; and lateral rotation to 20 degrees, bilaterally.  The examiner observed pain with range of motion (ROM) testing and following repetitive motion testing.  The examiner found no additional limitations after three repetitions of motion.  The diagnosis was lumbar spine degenerative disc disease due to back strain with arthritis of the lumbar spine.  The condition mildly impacted toileting, dressing, bathing, and shopping; moderately impacted chores, exercise, and travelling; and prevents participation in sports. 

In August 2009, the Veteran had a VA examination that was conducted by a private provider contracted by VA.  The Veteran could walk a quarter mile.  He reported stiffness, fatigue, spasms, decreased motion, and numbness.  He denied having paresthesia.  He noted weakness of the spine and leg.  He denied bowel and bladder problems and denied having problems with erectile dysfunction.  The Veteran described his pain as severe and noted that it was exacerbated by physical activity.  The pain came spontaneously and was relieved by rest and medications.  During flare-ups he experienced functional impairment.  He stated that he had to retire because he could no longer sit or stand for prolonged periods.  He treated his condition with medications and physical therapy exercises.  His back condition did not result in incapacitation but he reported that at times, his back would go out and he would stay in bed for 3 to 4 days.

On examination, the examiner did not observe radiating pain on movement.  Muscle spasm was absent but tenderness was noted to palpation over the low lumbar region.  The spinal contour was preserved and the examiner observed no guarding of movement.  No weakness was observed and muscle tone and musculature was normal.  No ankylosis was present.  ROM testing showed flexion to 90 degrees, with pain starting at 70 degrees.  Extension was to 30 degrees with pain starting at 15 degrees.  Right lateral flexion was to 20 degrees with pain starting at 10 degrees. Left lateral flexion was to 30 degrees, with pain starting at 15 degrees.  Lateral rotation was to 30 degrees, with pain starting at 20 degrees, bilaterally.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner observed no sensory deficits of S1.  No lumbosacral motor weakness was seen.  The lower extremity reflexes revealed absent knee and ankle jerk bilaterally.  The examiner found no signs of pathologic reflexes.  The examiner observed abnormal cutaneous reflexes described as normal cremaster reflex.  There was no sign of IVDS with chronic and permanent root involvement.  There were no non-organic physical signs.  The EKG was within normal limits.

The examiner diagnosed low back strain with arthritis of the lumbar spine, degenerative disc disease.  The subjective factors were pain, stiffness, fatigue, weakness, spasms, decreased motion, and numbness.  The objective factors were decreased range of motion with pain in left lateral flexion, otherwise full range of motion with pain.

In December 2015, the Veteran underwent a VA examination for his lower back disability.  The range of motion reported at the VA examination was 90 degrees forward flexion, 30 degrees extension, 30 degrees left lateral flexion, 30 degrees right lateral flexion, 30 degrees left rotation and 30 degrees right rotation.  His combined range of motion initially and after repetitive use was to 240 degrees.  The Veteran experienced some pain during motion in various directions at the examination but it did not result in functional loss.  Muscle spasm and guarding were not found.

In a February 2016 Court order granting a JMR, the Court found that the Board had erred in not addressing how the Veteran's flare-ups in pain may have additionally limited the Veteran's ROM in its analysis of functional loss.  See February 2016 Court Decision.  A remand was issued by the Board to ensure that the requested testing was performed.  See August 2016 BVA Remand.
The Veteran subsequently underwent a new VA examination in October 2016.  The initial range of motion reported at the VA examination was forward flexion to 75 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The total initial range of motion was 215 degrees.  Pain was observed with the testing.  Flare-up ROM was not reported with this examination.  Muscle spasm was and guarding were not found.  No ankylosis, Intervertebral Disc Syndrome (IVDS), or other neurological abnormalities were found.  

In December 2016, the Veteran underwent two private medical examinations for his low back disability.  The first examination was conducted by "Dr. D" (initials used to protect privacy).  The examiner found that the initial range of motion to be forward flexion to 70 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 20 degrees.  The total initial range of motion was 170 degrees.  Pain was observed with the testing.  No ROM loss was observed with repetitive testing.  The Veteran was not experiencing a flare-up during the examination but the flare-up range of motion was described as forward flexion to 70 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 20 degrees.  The total described flare-up range of motion was 170 degrees.  No ankylosis, IVDS, or other neurological abnormalities were found.  Dr. D opined that there had been no change in the service connected diagnosis.

The second examination was conducted by "Dr. F" (initials used to protect privacy).  The examiner found that the initial range of motion to be forward flexion to 65 degrees, extension to 25 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The total initial range of motion was 210 degrees.  No pain was observed with the testing.  No ROM loss was observed with repetitive testing.  The Veteran was not experiencing a flare-up during the examination and the examiner was unable to describe flare-up ROM without merely speculating.  No ankylosis or other neurological abnormalities were found.  The examiner did find that the Veteran had IVDS; however, the Veteran did not experience any episodes that required bed rest.

C.  Analysis

The Veteran contends that he is entitled to an increased rating in excess of 10 percent for his service-connected lower back disability.  On review, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, because the evidence does not show ankylosis or limitation of range of motion sufficient to warrant a higher rating, or muscle spasms or guarding of such severity to warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5343.  In this regard, the relevant evidence shows no evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  Rather, the Veteran's medical evidence, from his three most recent examinations, reveal forward flexion of the lumbar spine to 65 degrees or greater and combined range of motion greater than 120 degrees, as exhibited during the October 2016 and December 2016 VA examinations.  Additionally, the December 2016 examination, conducted by Dr. D, found that the Veteran's forward flexion during a flare-up to be 70 degrees and his combined range of motion during a flare-up to be greater than120 degrees.  

The Board finds that an increased rating for the Veteran's service-connected low back disability cannot be awarded under the IVDS Formula.  Specifically, an increase to the next highest rating of 20 percent is not warranted.  While Dr. F did find that the Veteran had IVDS in his December 2016 examination, he noted that the Veteran did not experience any incapacitating episodes which required bed rest.

The Board additionally finds that no separate rating is warranted under the General Formula for an objective neurologic abnormality associated with the Veteran's service-connected low back disability.  There is no indication of bowel impairment or bladder impairment, whether associated or not.  Each was denied by the Veteran at the October 2016 and December 2016 medical examinations.  Further, no objective findings are of record of any ratable neurologic disability due to the service-connected back disability.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating. In this regard, Diagnostic Code 5003 addresses degenerative arthritis. However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim. Therefore, it does not allow for a higher evaluation. Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, and 5242 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above. There are no other applicable codes available for consideration.

Finally, the Board notes that in his three most recent examinations, the Veteran stated that he experienced limitation of motion and pain on movement, which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is competent and credible as to report to the symptoms that he is experiencing.  Although the Veteran is competent to generally describe limitations on movement and there is no reason to question his credibility, the precise measurements of spinal range of motions is a complex medical issue that cannot be addressed competently with lay statements.  Jandreau, 492 F.3d 1372 at 1377.  In the Veteran's most recent VA examinations a goniometer was used in the measurement of limitation of motion, as is standard practice in VA examinations measuring limitation of motion.  38 C.F.R. § 4.46 (2016).  As such, the Board will assign more weight to the examiners' findings.

III. Extra Schedular Consideration

As an alternative to assigning a rating under the Rating Schedule, a higher rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  That includes the impact of each disability and the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral finally must be made for extraschedular rating consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Neither the Veteran, nor his representative, has argued for an extraschedular rating for the service-connected lower back disability.  The Board finds that this disability is not so unusual or exceptional that the schedular criteria are inadequate, and the symptomatic effects of the Veteran's disability are reasonably encompassed by the schedular criteria.  In that regard, the Veteran has reported that his symptoms essentially have the collective effect of restricting movements.  Specifically, he has reported in that he has trouble with prolonged sitting, driving, and walking as a result of the symptoms.  That is typical, not unusual or exceptional, for an individual with a low back disability.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Board finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the Veteran or reasonably raised by the record through evidence of the collective impact of the Veteran's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Finally, a consideration of a TDIU as part of this claim is not warranted as the Veteran has already been awarded a TDIU as of December 2009.




ORDER

Entitlement to a disability rating in excess of 10 percent for low back strain with arthritis of the lumbar spine and degenerative disc disease is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


